Citation Nr: 1444750	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder with pain, to include Raynaud's syndrome, as due to cold injury or other injury in service.

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for deviated septum.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972, with subsequent, unverified periods of active service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado.

In March 2014, the Veteran testified at a video conference hearing over which the undersigned presided  A transcript of that hearing has been associated with his claims file.
 
Although the RO characterized the Veteran's claimed foot disability as Raynaud's syndrome due to cold injuries in Korea, the Veteran and his wife have described problems with general foot pain based on activities such as running during service.  As such, this claim is recharacterized to include any currently diagnosed foot disorder, including but not limited to Raynaud's syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran has reported symptoms in the feet of numbness or tingling, pain, and occasional discoloration after exposure to cold, which he believes is from Raynaud's syndrome as a result of exposure to extremely cold temperatures without adequate gear while on active duty in Korea.  He testified that he first noticed problems in his feet the first winter active duty, or in 1972.  The Veteran also testified that he did not seek treatment at that time because he was familiar with frostbite and how to treat it, such as by warming up the affected parts, from growing up in a cold weather environment.  See, e.g., March 2014 hearing transcript.  

The Veteran and his wife have also reported that he has pain in the feet and knees due to running or marching without proper footwear during training for active duty, as well as during approximately 30 years of subsequent service in the Reserves.  See, e.g., hearing transcript and December 2009 statement from Veteran; January 2010 statement from Veteran's wife (indicating that the Veteran's pain in the knees and feet started approximately midway through his 32 years of service).   

With regard to deviated septum, the Veteran asserts that he suffered an injury to the nose during active duty service, when he was hit in the face with a Pugil stick during training exercises.  He states that he did not seek treatment at that time, but that he has had breathing problems ever since this incident; the Veteran's wife also reported this timing of symptoms in January 2010.  The Veteran believes that his current breathing problems and deviated septum are due to his reported in-service injury.  

VA's duty to assist includes attempting to obtain identified, outstanding records that have a reasonable possibility of helping to substantiate each of the Veteran's claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

First, the Veteran has reported serving in the Reserves in Colorado and North Dakota until November 2002; however, only his active duty records are in the claims file.  Service connection may be granted if a current disability is the result of disease or injury that was incurred or aggravated in line of duty during a period of active duty or active duty for training (ACDUTRA), or by injury that was incurred or aggravated in line of duty during a period of inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Evidentiary presumptions do not apply to claims of service connection based on ACDUTRA or IDT.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  As such, development is needed to obtain any outstanding service treatment records after the Veteran's period of active duty and to verify his dates of service, including periods of ACDUTRA and IDT.  

There is also an indication of outstanding post-service treatment records.  During the March 2014 Board hearing, the Veteran reported private post-service treatment for the nose, as well as VA treatment for various conditions in Denver, Colorado, since 1988.  It does not appear that such records have been requested or obtained.  

Further, the possibility of a link between the claimed feet and knee disabilities was raised during the Board hearing.  Therefore, the Veteran should be provided notice as to the requirements for secondary service connection.  See 38 C.F.R. § 3.159(b).

Finally, there is an indication that each of the claimed disabilities may be related to service, based on the competent lay evidence from the Veteran and his wife of injury during service and persistent and recurrent symptoms since that time.  As such, VA has a duty to provide a VA examination that addresses all raised theories.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall notify the Veteran of the requirements to establish service connection for the knees on a secondary basis. 

2.  The agency of original jurisdiction shall make requests to the appropriate records repositories, to include directly to the Colorado and North Dakota branches of the U.S. Army Reserves if necessary, to obtain the Veteran's complete service treatment records, as well as his dates of ACDUTRA and IDT service.

3.  The agency of original jurisdiction shall request the Veteran to identify any outstanding treatment records for his knees, feet, and deviated septum since active duty service, and to complete the necessary authorization for VA to obtain any non-VA records.  After allowing time for a response, copies of the records, to include VA treatment records from Denver, Colorado, dated from 1988 forward; and any other records for which sufficient authorization has been obtained must be obtained.  

4.  All requests and responses for the above-described records should be documented in the claims file.  Requests for records from Federal agencies, including the military and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable requests should be made for other identified records.  If any identified records are unavailable, the Veteran should be notified of the attempts and any further attempts that will be made, and allowed an opportunity to provide the records.  

5.  After all available records have been associated with the claims file, the agency of original jurisdiction shall schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any current bilateral foot disability, bilateral knee disability, or deviated septum with breathing problems.  The examiner should review the entire claims file.  All necessary tests and studies should be conducted.  The examiner should be informed of the Veteran's verified periods of active duty, ACDUTRA, and IDT service.  

The examiner(s) shall respond to the following:

(a)  Identify any current disabilities of the feet, to include Raynaud's syndrome, metatarsalgia, or other disability to account for his complaints of pain, numbness or tingling, and discoloration.  Also, identify any current disability of the knees; and state whether there is a deviated septum or other disability to account for breathing problems.

(b)  For each currently diagnosed disability, is it at least as likely as not that the disability was incurred or aggravated during active duty service?

Also, did any diagnosed arthritis or organic disease of the nervous system at least as likely as not manifest to a compensable degree within one year after discharge from a period of active duty?

(c)  If not, is it at least as likely as not that any currently diagnosed disability was incurred or aggravated as a result of disease or injury in line of duty during a period of ACDUTRA service?

(d)  If not, is it at least as likely as not that any currently diagnosed disability was incurred or aggravated as a result of injury in line of duty during a period of IDT service?  

(e)  If there is no direct link to injury or disease in service, is it at least as likely as not that the Veteran's current diagnosed knee disability was proximately caused by his foot disability?  

Alternatively, is it at least as likely as not that the Veteran's currently diagnosed knee disability is  aggravated (meaning permanently worsened beyond its natural progression) by his foot disability?  If aggravation is found, identify the baseline level of knee disability prior to such aggravation, to the extent possible.

The examiner must consider all lay and medical evidence, including the reports from the Veteran and his wife along with any documented treatment or complaints.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  

The absence of evidence of treatment for a particular disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  In responding to each of the above, the examiner must provide a full explanation for any opinion offered.  

6.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

